Fourth Court of Appeals
                                        San Antonio, Texas
                                              JUDGMENT
                                            No. 04-12-00783-CV

                                    THE CITY OF SAN ANTONIO,
                                             Appellant

                                                       v.

            INTERNATIONAL ASSOCIATION OF FIRE FIGHTERS, Local 624

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-16015
                              Honorable Laura Salinas, Judge Presiding

                                            No. 04-13-00109-CV

                                IN RE THE CITY OF SAN ANTONIO

                                     Original Mandamus Proceeding 1

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED granting the motion to abate. The petition for a writ
of mandamus is DENIED. It is ORDERED that the City of San Antonio recover its costs of this
appeal from appellee International Association of Firefighters, Local 624.

        SIGNED October 2, 2013.


                                                        _____________________________
                                                        Catherine Stone, Chief Justice



1
 The proceeding in Cause No. 04-13-00109-CV arises out of Cause No. 2012-CI-16015, styled Int’l Ass’n of Fire
Fighters, Local 624 v. City of San Antonio, pending in the 45th Judicial District Court, Bexar County, Texas, the
Honorable Martha Tanner presiding. However, the orders complained of were signed by the Honorable Laura Salinas,
presiding judge of the 166th Judicial District Court, Bexar County, Texas.